DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 07/15/2022.  The arguments set forth are addressed herein below.  Claims 1-2 remain pending, no Claims have been newly added, and no Claims have been canceled.  No new matter appears to have been entered.
A 1.131 declaration was filed by the inventor.  
The affidavit filed on 03/17/2021 under 37 CFR 1.131(a) is sufficient to overcome the Patnoe (US 2013/0231167 A1) reference.  The corresponding 35 USC 103 rejection of claims 1-2 over Patnoe in view of Steir has been withdrawn.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a crosswords game competition system (i.e., a device) in claims 1-2.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[t]he present invention is directed to a crossword-type game played with letters to make words on a grid, where certain grid "blocks" are worth certain points or certain letters in a word "played" are worth certain points” (Para. 2).  More particularly, representative claim 1 recites the following (with emphasis):
1.  A crosswords game competition system, based solely on the skill of a player, playable by multiple players, individually, the system comprising in an iteration of play:
a) selecting a set of game tiles, the game tiles being all provided at the beginning of an iteration of play, the set of game tiles including alphabet letters and wild tiles exchangeable for any letter tiles, wherein the game tiles each have an assigned point value;
b) selecting a grid board for placement of the set of game tiles;
c) providing for each instance of the game in response to a request by a player, the set of game tiles and the grid board to the player to initiate an instance of play; the same set of tiles and grid board being provided during an iteration of the game;
d) permitting, for a predetermined time after the player has initiated an instance of play, the player to arrange the game tiles on the grid board to make words both horizontally and vertically, either with two words sharing a common letter, or not, with the objective of achieving the highest total score in the instance of play;
e) at the end of the predetermined time, calculating for the player a word score for each word made, as a function of adding the assigned point values on the tiles in the word, and bonus points assigned to words of at least a predetermined score, and calculating a game total score by summing the word scores;
f) displaying the calculated game total score for the instance of the game to the player;
g) displaying to the player the calculated game highest total score for any prior instances in the iteration of play; and
h) after completion of an instance of the game, permitting the player to challenge friend(s) to beat the player's game total score.
The underlined portions of claim 1 generally encompass the abstract idea. Dependent claim 2 further defines the abstract idea by introducing further rules for playing/executing the crossword-type game.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and/or;
a mental process (e.g., concepts performed in the human mind, including an observation, evaluation, judgment, or opinion).
The claimed abstract idea reproduced above is effectively a system for playing a crossword game subject to a series of rules.  Additionally, other than reciting “a system,” nothing in the claim elements precludes the steps from being a method of organizing human activity.  People playing a crossword game subject to a series of rules is akin to managing personal behavior or relationships or interactions between people and/or a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – a crossword game system to perform/execute a process for playing a crossword-type game subject to a series of steps/rules. The components in these steps are recited at a high-level of generality (e.g., as a generic processor can perform the generic computer functions of selecting, providing, permitting, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 1 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a crosswords game competition system.  Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Additionally, the specification makes it clear that the system can be implemented on generic computers.
[0121] The game is implemented on a system server 193, which is connected to a plurality of player consoles 195, FIG. 28. The electrical or signal connection 197 with the server 193 may be by Ethernet wiring, by modem, by wireless (WiFi) connection or by other types of Internet connection depending upon the system in which the game is implemented. The server 193 can be located at an ISP location, or at a facility server location, or at the electronic control room of a school, arcade, casino, or other facility. An administrator console 199 is located at the administrator's location or a location convenient to the administrator's office or home. The signal connection 197 between the administrator's console 199 and the server, like the player connections, will depend upon the system setup and design.

[0122] Players may also play the game from a smart phone 201, or from a tablet PC 203. The player consoles 195 and the administrator console 199 may have custom circuitry and an imbedded CPU, or may be a desktop PC or a laptop with Internet capabilities.

As such, the crosswords game competition system, for performing a process for playing a crossword-type game subject to a series of steps/rules, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 121-122).
The dependent claim fails to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to steps/rules for playing/executing the crossword-type game (Claim 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a crosswords game competition system to perform/execute the crossword-type game rules/steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
Regarding the 101 rejection, Applicant argues, “Applicant respectfully contends that the claimed invention is not merely a "method of organizing human activity." In fact, this characterization is so broad as to encompass all sorts of conventional patentable subject matter. For example, a coffee maker organizes the activity of an individual who would like to make a pot of coffee. The device must be cleaned, water, coffee and a filter must be added in a predetermined manner and the device must be turned on, all human activities.”
Examiner respectfully disagrees.
First, the rejection above, as well as the previous rejection, clearly articulates the abstract idea within the claim, as well as, describing the abstract idea may be viewed as or fall within certain groupings of abstract ideas, for example, as certain (not all) methods of organizing human activity, which can include, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Thus, the claimed steps/rules of the system relate to the steps/rules of a crossword-type game.  Additionally, Applicant does not claim a coffee pot nor any other device, only, steps/rules for playing/executing a crossword-type game.
Regarding the 101 rejection, Applicant argues, “Further, the claimed system is not an abstract idea, nor can it be implemented on "general purpose" computer per se, as specific application software is required for its implementation.”
Examiner respectfully disagrees.
No such software or specific application has been claimed.
 Regarding the 101 rejection, Applicant argues, “In addition, the claimed system is transformative because it provides an opportunity for multiple game players to work with the same set of tiles during an iteration of game play, the game tiles being all provided at the beginning of play, thus providing a unique competitive environment. This is "something more" than a mere set of rules for playing a crosswords game.”
Examiner respectfully disagrees.
The opportunity for multiple game players to work with the same set of tiles during an iteration of game play is merely a step/rule for said game play.  All games provide steps/rules for a unique competitive environment, otherwise they’d all be the same game or have the same steps/rules.  A unique abstract idea for steps/rules to play a game is still an abstract idea.  Thus, the claim both individually and as an ordered combination fails to add subject matter beyond the judicial exception that is not well-understood, routine, and conventional in the field.  The system used to implement the claimed steps/rules is well understood, routine, or conventional in the field.
Regarding the 101 rejection, Applicant argues, “More specifically, on any given iteration, the computer and the internet are adapted to provide, the exact same set of tiles and the exact same other aspects of game play (level playing field) is provided to each player using the claimed system on an initial came play and any number of repeat game plays.”
Examiner respectfully disagrees.
No such computer or internet are claimed.  Furthermore, as described above, providing the exact same set of tiles and the exact same other aspects of game play to players is merely a step/rule for game play.  Wherein steps or rules for playing a crossword-type game is a certain method of organizing human activity i.e., a judicial exception. 
Regarding the 101 rejection, Applicant argues, “Thus, the competition provided by the present invention is based solely on skill, including critical/strategic thinking in order to maximize your grand total point score. The present invention provides an improvement over existing crosswords games as it is the only 100% truly fair crosswords game competition due to the level playing field which provides every player with the exact same opportunity for success. No player ever has any advantage or disadvantage over any other player apart from the player's own skill.”
Examiner respectfully disagrees.
 	Again, as described above, a crossword-type competition based on skill is a step/rule for such a competition game play.  Wherein steps or rules for playing a crossword-type game is a certain method of organizing human activity i.e., a judicial exception.  Thus, a different or new abstract idea is still an abstract idea.
Regarding the 101 rejection, Applicant argues, “The Examiner characterizes the claimed system as merely and effectively as an abstract idea, simply a method of playing a crossword game subject to a series of rules. On the contrary, the claimed system does not provide any such method - while individual players may have their own method of attacking the game, the system leaves room for the creativity and analytic acumen of each player. Again, the "something more" that earns patentability.”
Examiner respectfully disagrees.
Games in general have different approaches, strategies, or ways of “attacking the game,” however, this does not provide an abstract idea with patent-eligibility.  There are no limitations in the claims reproduced above that are indicative of integration into a practical application.  Here, the claims do not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation.  Rather, nothing in the claims imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort to monopolize the judicial exception.   And, the claim both individually and as an ordered combination fails to add subject matter beyond the judicial exception that is not well-understood, routine, and conventional in the field. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715